UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-7208


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

MARK DEVIN PARTMAN,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Columbia. Cameron McGowan Currie, Senior District Judge. (3:07-cr-00377-CMC-1)


Submitted: February 17, 2022                                 Decided: February 22, 2022


Before AGEE and RUSHING, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Mark Devin Partman, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Mark Devin Partman, a federal prisoner, appeals from the district court’s order

denying his motion for compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i), as

amended by the First Step Act of 2018, Pub. L. No. 115-391, § 603(b)(1), 132 Stat. 5194,

5239. We review a district court’s denial of a motion for compassionate release for abuse

of discretion. United States v. Kibble, 992 F.3d 326, 329 (4th Cir.), cert. denied, 142 S Ct.

383 (2021). We have reviewed the record and discern no abuse of discretion. The district

court denied Partman’s motion after assessing the applicable 18 U.S.C. § 3553(a) factors

and sufficiently explained its reasons for the denial. See United States v. High, 997 F.3d

181, 188-91 (4th Cir. 2021) (discussing amount of explanation required for denial of

compassionate release motion). We therefore affirm the district court’s order. We dispense

with oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                                AFFIRMED




                                             2